©

Case 3:11-cr-01760-AJB Document 33 Filed 07/02/19 PagelD.65 Page 1 of 8

fo

PROB 12¢ June 27, 2019

(06/17) pacts id: 239238

UNITED STATES DISTRICT COURT
FOR THE
SOUTHERN DISTRICT OF CALIFORNIA

Petition for Warrant or Summons for Offender Under Supervision

Name of Offender: Mark Eric De La Garza (English) | Dkt No.: 11CR01760-001-AJB
Reg. No.: 25288-298 ,

Name of Sentencing Judicial Officer: The Honorable Anthony J. Battaglia, U.S. District Judge

Original Offense: 21 U.S.C. §§ 952 and 960, Importation of Methamphetamine, a Class A felony.

Date of Sentence: March 23, 2012

Sentence: 120 months of custody; 3 years of supervised release (Special Conditions: Refer to Judgment and
Commitment Order.)

Type of Supervision: Supervised Release Date Supervision Commenced: December 14, 2018 c

Asst. U.S. Atty.: Carlos Arguello Defense Counsel: = Donald Nunn
(Appointed)
858-748-8612
Prior Violation History: Yes. See prior court correspondence.

 

PETITIONING THE COURT

TO ISSUE A NO-BAIL BENCH WARRANT
t

Case 3:11-cr-01760-AJB Document 33 Filed 07/02/19 PagelD.66 Page 2 of 8

PROBI2(C)
Name of Offender: Mark Eric De La Garza June 27, 2019
Docket No.: 11CR01760-001-AJB Page 2

 

The probation officer believes that the offender has violated the following condition(s) of supervision:

 

CONDITION(S) ALLEGATION(S) OF NONCOMPLIANCE
(Mandatory Condition)

The defendant shall not illegally possess a 1. On or about March 26, 2019, Mr. De La Garza
controlled substance. The defendant shall used a controlled substance, as evidenced by
refrain from any unlawful use of a the urine sample he submitted at the U.S.
controlled substance. Submit to one drug Probation Office on March 26, 2019, which
test within 15 days of release from confirmed positive for methamphetamine.
imprisonment and at least two periodic

drug tests thereafter. Testing requirements 2. On or about April 13 and 15; May 4 and 29; and
will not exceed submission of more than June 1, 2019, Mr. De La Garza used a controlled

substance, methamphetamine, as evidenced by his
admissions to the probation officer on April 19, and
June 7, 2019.

four (4) drug tests per month during the
term of supervision, unless otherwise
ordered by the court.

3. On June 11, 2019, Mr. De La Garza failed to comply
with drug testing requirements as instructed by the
probation officer, in that he failed to submit a urine
sample at the United States Probation Office, as
required.

(Standard Condition)

Answer truthfully all inquiries by the
probation officer and follow — the
instructions of the probation officer.

Grounds for Revocation: As to Allegation 1, I have received and reviewed written laboratory notification from
Alere Toxicology Services, which verifies the urine specimen provided by Mr. De La Garza on March 26, 2019,
confirmed positive for methamphetamine.

As to Allegation 2, Mr. De La Garza reported to the U.S. Probation Office on April 15 and 16; May 7 and 31;
and June 3, 2019, and submitted urine specimens which screened positive for amphetamines. When informed of
the positive screens on April 19, 2019, and June 7, 2019, Mr. De La Garza admitted to the probation officer to
using methamphetamine on April 13 and 15; May 4 and 29; and June 1, 2019.

As to Allegation 3, I have received and reviewed the Chain of Custody for Drug Analysis form which confirms
that on June 11, 2019, Mr. De La Garza failed to submit a urine sample, as required. On January 11, 2019, the
probation officer reviewed written instructions for drug testing with Mr. De La Garza, and he acknowledged
receipt of the instructions with his signature. Specifically, Mr. De La Garza was instructed to call the drug testing
line after 8:15PM the day before each drug testing day to hear if he was to report for testing Monday through
Friday and report for testing when required in the automated testing line recording
4

Case 3:11-cr-01760-AJB Document 33 Filed 07/02/19 PagelD.67 Page 3 of 8

.

PROB12(C)

 

Name of Offender: Mark Eric De La Garza June 27, 2019

Docket No.: 11CR01760-001-AJB Page 3
VIOLATION SENTENCING SUMMARY

SUPERVISION ADJUSTMENT

 

Mr, De La Garza began his term of supervised release on December 14, 2018. While in custody, he completed
the 500 hour drug treatment program, and completed aftercare while at the Residential Reentry Center (RRC).
On December 17, 2018, Mr. De Le Garza moved into a sober living home and was placed in the formal drug
testing program to support and ensure his sobriety. He was working full time for a plumbing company and
appeared to be on track.

Starting in March 2019, Mr. De La Garza began to struggle with his sobriety. He failed to report for a drug test
and submitted a sample that screened positive for amphetamines. When confronted, he denied use. The test later
confirmed positive and Mr. De La Garza then admitted he was with negative peers on his birthday and ingested
the methamphetamine during that time. He was admonished concerning the drug use, and he stated he had too
much to lose and would not use again. He was moved to the highest level in the drug testing program to monitor
for any further drug use.

In April 2019, Mr. De La Garza tested positive for amphetamines two additional times. He reported to the
probation office on April 19, 2019, and treatment options were discussed. He did not think he needed treatment
but agreed to attend an outpatient program and to attend two support meetings on the weekend, as weekends were
when he reported he would use drugs. He stated he used methamphetamine when he was bored and with friends.
On April 26, 2019, he called and reported he had an intake with Central East Recovery Center on May 7, 2019.

On May 7, 2019, Mr. De La Garza called and stated he got mixed up on the time and missed his intake with the
outpatient program but stated he would report to the program the next day to see if there were any openings. That
same day, a sample he submitted for testing screened positive for amphetamines. On May 9, 2019, a phone call
was made to Mr. De La Garza and he denied drug use. After further discussion, he finally admitted he had used
on Saturday, May 5, 2019. He also reported he had not attended support meetings as instructed by the probation
officer. He was verbally admonished for not making efforts to get into treatment or gain his sobriety. He agreed
to enter an intensive outpatient treatment program and move into a sober living that would hold him accountable
with testing, a curfew, and support meetings. The undersigned assisted with calling multiple outpatient programs,
which resulted in intake dates at two different programs to ensure he was able to enter a program as soon as
possible.

The undersigned contacted Foundations in Recovery (FIR), a sober living (SL) residence, and coordinated an
intake. A text was sent to Mr. De La Garza asking when he could move and he responded, “ASAP.” An intake
with FIR was set for May 13, 2019. He attended the intake but stated he did not want to move in yet, reporting he
had not expected the undersigned to get him a bed that quickly. He was instructed to report to the probation office
the next day to discuss this further.

On May 14, 2019, Mr. De La Garza reported to the probation office and was admonished for not agreeing to enter
the SL home the day prior, as he had stated he wanted to enter as soon as possible. After an extensive discussion,
he agreed to take a step forward and move into FIR that day. He did move in (and was funding his own rent) and
later entered McAlister Institute, an outpatient drug treatment program, on May 22, 2019.
t

Case 3:11-cr-01760-AJB Document 33 Filed 07/02/19 PagelD.68 Page 4 of 8

.

PROB12(C) :
Name of Offender: Mark Eric De La Garza June 27, 2019
Docket No.: 11CR01760-001-AJB Page 4

 

On May 31, 2019 and June 3, 2019, Mr. De La Garza submitted samples that screen positive for amphetamines.
As his drug use had continued even with an intensive outpatient program and the accountability and support of a
sober living, he was called into the probation office on June 7, 2019. He was confronted with the additional drug
use and reminded that the number of positives do reach mandatory revocation, but that there was still one more
treatment option available, which was residential treatment. Though he disagreed that he needed it, he stated he
was willing to participate in a residential drug treatment program and he signed the Waiver of Hearing form,
agreeing to the modification. He was provided a list of program and a couple were discussed with him as possible
options, specifically for his situation. He stated he wanted to confer with his counselor at McAlister and would
update the undersigned. On June 10, 2019, he was called and stated he was meeting with his counselor later that
day. On June 11, 2019, he was called again to follow up, but due to no answer, a voicemail was left instructing
him to call back. On June 12, 2019, Mr. De La Garza called the undersigned and stated his counselor was getting
him into a program, but he did not know the name. He was asked for further details but could not provide them.
He was reminded that it is his responsibility to coordinate an intake with a program and was instructed to do that
by June 13, 2019 and call the undersigned back with information. He failed to call the next day. It should also be
noted that he failed to appear for testing on June 11, 2019.

OFFENDER PERSONAL HISTORY/CHARACTERISTICS

Mr. De La Garza is a 59-year-old male. He reports that he is single and not dating. He has six children and has
recently become closer to one his sons and daughter. He currently works full time with Express Plumbing and
Heating, where he has been for since December 2018. He reports that his job and his relationship with his children
are the most important things in his life.

Mr. De La Garza has a long history of alcohol and drug use, including marijuana, cocaine, and methamphetamine.
He most recently has relapsed on methamphetamine. He did attend and complete the 500 hour drug treatment
program while in BOP custody. Mr. De La Garza has been attending outpatient drug treatment at McAlister
Institute.

His criminal history dates back to the 1980s and includes arrests for the following: battery, corporal injury, battery
with serious bodily injury, assault to commit rap with a deadly weapon, burglary, theft, forgery, possession of a
controlled substance, and possession of drug paraphernalia.
¢

Case 3:11-cr-01760-AJB Document 33 Filed 07/02/19 PagelD.69 Page 5 of 8

 

 

PROB12(C)

Name of Offender: Mark Eric De La Garza June 27, 2019
Docket No.: 11CR01760-001-AJB Page 5
SENTENCING OPTIONS

CUSTODY

Statutory Provisions: Upon the finding ofa violation, the court may modify the conditions of supervision; extend
the term (if less than the maximum authorized term was previously imposed); or revoke the term of supervised
release. 18 U.S.C. § 3583(e)(2) and (3).

Mandatory Revocation: If it is determined that the offender has violated the conditions of supervised release by
refusing to comply with drug testing, the court is required to revoke supervised release and impose a sentence
that includes a term of imprisonment. 18 U.S.C. § 3583(g)(3), and USSG §7B1.4, p.s., comment. (n.5).

If it is determined that the offender has violated the conditions of supervised release by testing positive for illegal
substances more than 3 times during the course of 1 year, the court shall revoke supervised release and impose a
sentence that includes a term of imprisonment. 18 U.S.C. § 3583(g)(4).

If the court revokes supervised release, the maximum term of imprisonment upon revocation is 5 years. 18 U.S.C.
§ 3583(e)(3).

USSG Provisions: The allegations (use of a controlled substance, failure to comply with drug testing, and failure
to follow the instructions of the PO) constitute Grade C violations. USSG §7B1.1(a)(3)(b), p.s.

A Grade C violation with a Criminal History Category IV (determined at the time of sentencing) establishes an
imprisonment range of 6 to 12 months. USSG § 7B1.4, p.s.

REIMPOSITION OF SUPERVISED RELEASE

If supervised release is revoked and the offender is required to serve a term of imprisonment, the court can
reimpose supervised release upon release from custody. The length of such a term shall not exceed the term of
supervised release authorized by statute for the offense that resulted in the original term of supervised release,
less.any term of imprisonment imposed upon revocation. 18 U.S.C.§ 3583(h).

In this case, the court has the authority to reimpose a term of supervised release of any years up to life, less any
term of imprisonment imposed upon revocation. 18 U.S.C. § 3583(k), and 21 U.S.C. §§ 841, 960.

JUSTIFICATION FOR BENCH WARRANT

Mr. De La Garza is actively abusing methamphetamine and with his criminal history that includes violent
offenses, there is concern for community safety. Therefore, a warrant is respectfully requested.

RECOMMENDATION/JUSTIFICATION

Mr. De La Garza has fallen back into his addiction to methamphetamine. Though he has admitted to drug use, he
has not made the effort necessary to address his addiction. He has noted to the probation officer that he has the
tools necessary to maintain his sobriety from completing the 500 hour drug treatment program in custody, but his
use of methamphetamine has only escalated, showing his past treatment is not sufficient to address his recent
relapse. He has been given multiple opportunities by being linked with treatment programs at different levels but
t

Case 3:11-cr-01760-AJB Document 33 Filed 07/02/19 PagelD.70 Page 6 of 8

e

PROB12(C)
Name of Offender: Mark Eric De La Garza June 27, 2019
Docket No.: 11CR01760-001-AJB Page 6

 

has not followed through. He continues to abuse methamphetamine and is not fully complying with testing, which
is a breach of the Court’s trust. Mr. De La Garza has to make the personal decision to address his addiction but
cannot continue to use illicit substance in the community while on supervised release. A custodial intervention is
needed at this time to stop his cycle of use. Therefore, if found in violation, it is recommended that Mr. De La
Garza’s supervised release be revoked and he be sentenced to 4 months in custody, followed by 30 months of
supervised release. Though 4 months is below the guideline range, it is believed to be sufficient to address the
breach of trust and get Mr. De La Garza to a place of clarify where he can quickly transition into a drug treatment
program. Supervised release is recommended with al] previously imposed special conditions reimposed, as they
are necessary to effectively supervise and support Mr. De La Garza in his rehabilitation in the community, with
the addition of a residential drug treatment condition. This will assist him in gaining his sobriety at the highest
level of treatment available, as all other treatment options have been exhausted. An RRC placement of up to 120
days is also recommended to provide Mr. De La Garza housing while he transitions into a drug treatment program,
if so ordered by Your Honor.

I declare under penalty of perjury that the
foregoing is true and correct.

Executed on: June 27, 2019

 

Respectfully submitted: Reviewed and approved:
DAVID J. SULTZBAUGH
CHIEF PROBATION OFFICER
by Mu { Y Mig Clu abel uray
Lindsay C. Woolley : Elizabeth Simons
U.S. Probation Officer Supervising U.S. Probation Officer

(619) 557-5411 UGX
Case 3:11-cr-01760-AJB Document 33 Filed 07/02/19 PagelD.71 Page 7 of 8

PROBI2CW June 27, 2019

VIOLATION SENTENCING SUMMARY

. Defendant: De La Garza, Mark Eric

. Docket No. (Year-Sequence-Defendant No.): _11CR01760-001-AJB

 

. List Each Violation and Determine the Applicable Grade (See USSG § 7B1.1):

 

 

 

 

 

 

 

 

Violation(s) Grade

Use of a controlled substance C

Failure to comply with drug testing C

Failure to follow the instructions of the PO C
. Most Serious Grade of Violation (See USSG § 7B1.1(b)) f C ]
. Criminal History Category (See USSG § 7B1.4(a)) [ IV]
. Range of Imprisonment (See USSG § 7B1.4(a)) [ 6to 12 months ]

. Unsatisfied Conditions of Original Sentence: List any restitution, fine, community confinement, home
detention, or intermittent confinement previously imposed in connection with the sentence for which revocation
is ordered that remains unpaid or unserved at the time of revocation (See USSG § 7B1.3(d)):

Restitution ($) Community Confinement
Fine($) Home Detention

Other Intermittent Confinement
Case 3:11-cr-01760-AJB Document 33 Filed 07/02/19 PagelD.72 Page 8 of 8

.
*  PROBI2(C)

 

Name of Offender: Mark Eric De La Garza June 27, 2019
Docket No.: 11CR01760-001-AJB Page 8
THE COURT ORDERS:

AGREE. A NO-BAIL BENCH WARRANT BE ISSUED BASED UPON A FINDING OF
PROBABLE CAUSE TO BRING THE OFFENDER BEFORE THE COURT TO SHOW CAUSE
WHY SUPERVISED RELEASE SHOULD NOT BE REVOKED FOR THE ALLEGED
VIOLATIONS.

DISAGREE. THE ISSUANCE OF A SUMMONS ORDERING THE OFFENDER TO APPEAR
BEFORE THE COURT ON , AT , TO SHOW CAUSE WHY SUPERVISED
RELEASE SHOULD NOT BE REVOKED.

 

Other

 

 

L2 L,
a aa C/2P/1F

The Aonorable Anthony V Bgttaglia Date
UZ. District Judge

 

 
